Citation Nr: 1743632	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to diabetes mellitus, type II, and, if so, whether service connection is warranted.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for OSA.  The appeal is granted to this extent only.


FINDINGS OF FACT

1. In a November 2009 rating decision, service connection for OSA was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. Additional evidence received since the November 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for OSA.


CONCLUSIONS OF LAW

1. The November 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

2. Evidence received since the November 2009 rating decision is new and material to the service connection claims for OSA; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1963 through January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board.  However, prior to the hearing being scheduled, the Veteran's representative submitted a statement withdrawing the Veteran's hearing request and requesting a decision be made based on the evidence of record.  The hearing request has been withdrawn and the Board may proceed to the merits without a hearing.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes significant evidence has been received following the last Statement of the Case.  However, that evidence was submitted in connection with a claim for entitlement to a total disability rating based on individual unemployability.  This evidence does not address the Veteran's OSA.  The additional VA examinations done in 2016, in connection with other claims, also do not discuss the history or etiology of the condition or the Veteran's military service.  Therefore, the new private medical records are not relevant to the issue at hand, which involves service connection.  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim, as neither waiver of new evidence nor issuance of another supplemental statement of the case is required.  38 C.F.R. §§ 19.31(b) and 20.1304(c).

In order to establish jurisdiction over the issue of entitlement to service connection for OSA, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

One piece of evidence that has been received since the November 2009 rating decision is a nexus statement provided by Dr. L. in December 2015.  Dr. L. opined the Veteran's OSA began while he was on active duty.  The Veteran reported to Dr. L. that he snored and had fatigue while on active duty, but at the time these symptoms were attributed to his duty schedule.  The Veteran's wife similarly reported snoring, symptoms of apnea, and difficulty sleeping while the Veteran was on active duty.  Dr. L. also noted that diabetes, type II and hypertension could be caused by long term, untreated OSA.

Further, an April 2016 statement provided by another service member who shared a bunk with the Veteran reported that the Veteran snored very loudly, and frequently it sounded as if he had stopped breathing.

As these statements relate to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his OSA, the criteria for reopening the Veteran's claim have been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).  Prior to adjudicating the claim on the merits, the Board finds additional development necessary, and it is the subject of the following REMAND.


REMAND

The Veteran was diagnosed with OSA in April 2009.  He asserts his OSA either began during active duty service, or was caused or aggravated by his service-connected diabetes.

The Board does not find the nexus statement provided by Dr. L. to be probative as it relied solely on the Veteran's self-report of symptoms during active duty service.  In April 2009, the Veteran reported that he was aware of his snoring, but had not been told of any periods of apnea.  In a September 2009 statement, the Veteran's wife stated she did not mind the Veteran's snoring and had no trouble sleeping until approximately 2008, when he gained weight and began snoring more loudly.  It was not until her April 2016 statement that the Veteran's wife reported the Veteran snored while on active duty and would stop breathing.  The Board does not find the wife's April 2016 statement to be credible since it directly contradicts prior statements made by both her and the Veteran.  As Dr. L.'s nexus statement is based on inaccurate reporting of the Veteran's symptoms, it has little probative value.

However, the April 2016 statement provided by the Veteran's fellow service member is evidence the Veteran experienced symptoms of OSA while on active duty.  Unfortunately, there is no competent evidence of record that would provide a nexus between his current OSA diagnosis and his active duty service.  Although the Veteran attributes this condition to service, and the April 2016 statement indicates he may have had symptoms of OSA while on active duty, no medical professional has rendered an opinion as to whether his OSA began while on active duty.

The Veteran also contends that his OSA is secondary to his service-connected diabetes.  Specifically, he argues that his diabetes medication caused him to rapidly gain weight, which caused his OSA.  In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C.A. §§ 1110 and 1131; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.  In relevant part, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  As the Veteran is service-connected for diabetes and he contends his diabetes caused his rapid weight gain, his obesity could be an "intermediate step" between his service-connected diabetes and his OSA.

Finally, the RO obtained VA medical opinions to determine whether the Veteran's OSA was caused by his diabetes in April 2015 and July 2016.  However, the opinions only discuss whether the Veteran's diabetes caused his OSA, they do not provide any rationale as to whether the Veteran's diabetes aggravated his OSA.  As such, the opinions are inadequate, therefore, this matter must be remanded to obtain an adequate opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board finds a VA examination is necessary to determine whether the Veteran's OSA is either directly connected to his active duty service, or secondary to his service-connected diabetes.



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to sign a release authorizing VA to obtain any private treatment records pertaining to treatment for his OSA, including any additional records from Sharp Rees-Stealy Medical Group from 2016 or 2017.

2. Schedule the Veteran for a VA examination for the purposes of determining the etiology of his OSA.  The examiner is requested to provide the following opinions:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's OSA is related to his military service.  

b. If the examiner determines the Veteran's OSA is not directly related to his active duty service, an opinion should be provided regarding whether it is at least as likely as not that the Veteran's OSA was caused or aggravated by the Veteran's service-connected diabetes.  The examiner should pay particular attention to the Veteran's reports that his diabetes medication caused him to gain weight rapidly, and the examiner should discuss whether the Veteran's diabetes led to obesity which then led to OSA. Please see Veteran's November 10, 2015 statement in VBMS describing his weight history. 

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel

Copy mailed to: Kenneth J. Spindler, attorney

Department of Veterans Affairs


